UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No.1)* CUBIC ENERGY, INC. (Name of Issuer) Common Stock, $0.05 par value per share (Title of Class of Securities) (CUSIP Number) Anchorage Capital Group, L.L.C. 610 Broadway, 6th Floor New York, NY 10012 Tel: (212) 432-4650 Attn: David Young O-CAP Management, L.P. 600 Madison Avenue, 14th Floor New York, NY 10022 Tel:(212) 554-4622 Attn: Jared S. Sturdivant Corbin Capital Partners, L.P. 590 Madison Avenue, 31st Floor New York, NY 10022 Tel:(212) 634-7373 Attn:Anthony Anselmo (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 1, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 229675103 Page1 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Anchorage Advisors Management, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 49.12%(3) 14 TYPE OF REPORTING PERSON (See Instructions) OO, HC (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (as defined below) (i) held directly or indirectly by Wallen (as defined below), and (ii) issuable upon the exercise of the Warrants (as defined below) held by the O-CAP funds (as defined below) and by Corbin (as defined below). (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page2 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Anchorage Capital Group, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 49.12%(3) 14 TYPE OF REPORTING PERSON (See Instructions) OO, IA (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the O-CAP funds and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 3 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Anthony L. Davis 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 49.12%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IN, HC (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the O-CAP funds and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 4 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Kevin M. Ulrich 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 49.12%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IN, HC (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the O-CAP funds and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 5 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF,OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.60%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IA (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 6 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.24%(3) 14 TYPE OF REPORTING PERSON (See Instructions) PN (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds, by O-CAPMF (as defined below) and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 7 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Offshore Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.96%(3) 14 TYPE OF REPORTING PERSON (See Instructions) PN (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds, by O-CAPLP (as defined below) and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 8 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Offshore Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.96%(3) 14 TYPE OF REPORTING PERSON (See Instructions) CO (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds, by O-CAPLP and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 9 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF,OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.80%(3) 14 TYPE OF REPORTING PERSON (See Instructions) OO (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 10 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF,OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.60%(3) 14 TYPE OF REPORTING PERSON (See Instructions) OO (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 11 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Michael E. Olshan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF, OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.60%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IN (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 12 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Jared S. Sturdivant 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF, OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.60%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IN (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. CUSIP No. 229675103 Page 13 of 18 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Corbin Capital Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)(2) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.52%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IA (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (i) held directly or indirectly by Wallen, and (ii) issuable upon the exercise of the Warrants held by the Anchorage funds and by the O-CAP funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on February 10, 2015, as disclosed in Cubic’s 10-Q for the quarter ended December 31, 2014. Page 14 of 18 This Amendment No. 1 (this “Amendment”) amends and supplements the Schedule 13D (as amended, the “Statement”) filed by the Reporting Persons (as defined in the Statement) with the Securities and Exchange Commission on October 2, 2013, relating to the shares of common stock, par value $0.05 per share (the “Common Stock”), of Cubic Energy, Inc., a Texas corporation (“Cubic”).Cubic’s principal executive office is located at 9870 Plano Road, Dallas, Texas 75238. Item 4. Purpose of Transaction. Item 4 of the Statement is amended and supplemented as follows: In connection with certain defaults and events of default under the Note Purchase Agreement, the Reporting Persons have commenced negotiations with Cubic about potential restructuring alternatives with respect to Cubic and its direct and indirect subsidiaries. Item 5. Interest in Securities of the Issuer. Item 5 of the Statement is amended and supplemented as follows: (c) Each Reporting Person affirms that neither it nor, to the best of its knowledge, any other person identified on the respective Scheduleattached to the Statement with respect to such Reporting Person, hasengaged in any transaction during the past 60 days involving the securities of Cubic. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: April 2, 2015 ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member ANCHORAGE CAPITAL GROUP, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Chief Executive Officer ANTHONY L. DAVIS By: /s/ Anthony L. Davis KEVIN M. ULRICH By: /s/ Kevin M. Ulrich O-CAP PARTNERS, L.P. By: O-CAP Advisors, LLC General Partner By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member O-CAP OFFSHORE FUND, LTD. By: O-CAP Management, L.P. Investment Manager By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Partner O-CAP OFFSHORE MASTER FUND, L.P. By: O-CAP Advisors, LLC General Partner By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member O-CAP MANAGEMENT, L.P. By: O-CAP GP, LLC General Partner By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Partner O-CAP ADVISORS, LLC By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member O-CAP GP, LLC By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member MICHAEL E. OLSHAN By: /s/ Michael E. Olshan JARED S. STURDIVANT By: /s/ Jared S. Sturdivant CORBIN CAPITAL PARTNERS, L.P. By: /s/ Daniel E. Friedman Name: Daniel E. Friedman Title: General Counsel
